         Case 3:20-mj-02514-MDD Document 1 Filed 06/26/20 PageID.1 Page 1 of 10
   ~~
AO 106A (08/1 8) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                       UNITED STATES DISTRICT COURT
                                                                          for the
                                                         Southern District of California




                                                                                                         20mj2514
              In the Matter of the Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)                                        Case No.
               Black i-Phone (MWK02LUA)
                 Serial #F4HC1 W5JN72J
           Seizure No. 2020250600074 701-003

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC M EANS
        1, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (ide111ify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Southern               District of                  Califorina                 , there is now concealed (identify the
                                                                 - - - - - - - - - -- -
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property des igned for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlaw fully restrained.

          The search is related to a violation of:
             Code Section                                                                    Offense Description
        21 USC Sec. 952 and 960                    Importation of a Controlled Substance
        21 USC Sec. 963                            Conspiracy to Import


          The application is based on these facts:
        See Attached Affidavit incorporated herein by reference.


           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date ifmore than 30 days:                       _ __ _ _ ) is requested under
                18 U .S.C.   § 3103a, the basis of which is set forth on the attached sheet.

                                                                                              a~~.MA     Applicant ·s signature

                                                                                                Robin Tannehill, HSI Special Agent
                                                                                                        Printed name and title

Attested to by the applicant in accordance w ith the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                        (specify reliable electronic meam) .


Date:      6/26/2020
                                                                                                           J udge ·s signature

City and state: San Diego, California                                                  Hon. Mitchell D. Dembin, U.S. Magistrate Judge
                                                                                                         Printed name and title
       Case 3:20-mj-02514-MDD Document 1 Filed 06/26/20 PageID.2 Page 2 of 10




 1                                         AFFIDAVIT
 2        I, Special Agent Robin Tannehill, being duly sworn, hereby state as follows:
 3                                      INTRODUCTION
 4         I.    I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device:
 6                     Black i-Phone (MWK02LL/A)
 7                     Serial #F4HC1 W5JN72J
 8                     Seizure No. 2020250600074701-003
 9                     ("Target Device")
10 as further described in Attachment A, and to seize evidence of crimes, specifically
11 violations of Title 21, United States Code, Sections 952, 960, and 963 as further described
12 in Attachment B. The requested warrant relates to the investigation and prosecution of
13 Victor Alfonso TADEO NAVARRO ("Defendant") for importing approximately 32.8
14 kilograms (72.31 pounds) of Cocaine from Mexico into the United States. The Target
15 Device is currently in the custody of Homeland Security Investigations and located at 880
16 Front Street, San Diego, CA 92101.
17        2.     The information contained in this affidavit is based upon my training,
18 experience, investigation, and consultation with other members of law enforcement.
19 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
20 Target Device, it does not contain all the information known by me or other agents
21 regarding this investigation. All dates and times described are approximate.
22

23                                 BACKGROUND
24        3.     I have been employed as a Special Agent with Homeland Security

25 Investigations (HSI) since December 2011. I am currently assigned to the HSI Office of
26 the Special Agent in Charge (SAC), in San Diego, California. I am a graduate of the Federal
27 Law Enforcement Training Center in Glynco, Georgia.

28        4.     During my tenure with HSI, I have participated in the investigation of various
       Case 3:20-mj-02514-MDD Document 1 Filed 06/26/20 PageID.3 Page 3 of 10




 1 narcotics trafficking organizations involved in the importation and distribution of
 2 controlled substances into and through the Southern District of California. Through my
 3 training, experience, and conversations with other law enforcement officers experienced in
 4 narcotics trafficking investigations, I have gained a working knowledge of the operational
 5 habits of narcotics traffickers, in particular those who attempt to import narcotics into the
 6 United States from Mexico at Ports of Entry (POE).
 7         5.    I am aware that it is common practice for narcotics traffickers to work in
 8 concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
 9 to smuggle controlled substances into the United States from Mexico by concealing the
1O controlled substances in vehicles or on persons entering the United States at Ports of Entry
11 such as the San Ysiqro Port of Entry and the Otay Mesa Port of Entry. With respect to the
12 importation of narcotics in this manner, I am aware that narcotics traffickers in Mexico
13 frequently communicate with the individual responsible for importing the concealed
14 narcotics into the United States. These communications can occur before, during and after
15 the narcotics are imported into the United States. For example, prior to the importation,
16 narcotics traffickers     frequently   communicate with the transporter(s) regarding
17 arrangements and preparation for the narcotics importation. When the importation is
18 underway, narcotics traffickers frequently communicate with the transporter(s) to remotely
19 monitor the progress of the narcotics, provide instructions and warn accomplices about law
20 enforcement activity. When the narcotics have been imported into the United States,
21 narcotics traffickers may communicate with the transporter( s) to provide further
22 instructions regarding the delivery of the narcotics to a destination within the United States.
23         6.    Based upon my training, experience, and consultations with law enforcement
24 officers experienced in narcotics trafficking investigations, and all the facts and opinions
25 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
26 can and often do contain electronic evidence, including, for example, phone logs and
27 contacts, voice and text communications, and data, such as emails, text messages, chats
28 and chat logs from various third-party applications, photographs, audio files, videos, and
       Case 3:20-mj-02514-MDD Document 1 Filed 06/26/20 PageID.4 Page 4 of 10




 1 location data. This information can be stored within disks, memory cards, deleted data,
 2 remnant data, slack space, and temporary or permanent files contained on or in the cellular
 3 telephone. Specifically, searches of cellular telephones of individuals involved in the
 4 importation of narcotics may yield evidence:
 5
          a.    tending to indicate efforts to import controlled substances from Mexico
 6              into the United States;
 7
          b.     tending to identify accounts, facilities, storage devices, and/or services-
 8               such as email addresses, IP addresses, and phone numbers-used to
                 facilitate the importation of controlled substances from Mexico into the
 9
                 United States;
10
          C.     tending to identify co-conspirators, criminal associates, or others involved
11
                 in importation of controlled substances from Mexico into the United
12               States;
13
          d.     tending to identify travel to or presence at locations involved in the
14               importation of controlled substances from Mexico into the United States,
                 such as stash houses, load houses, or delivery points;
15
16        e.    tending to identify the user of, or persons with control over or access to,
17              the Target Device; and/or

18        f.    tending to place in context, identify the creator or recipient of, or establish
19              the time of creation or receipt of communications, records, or data involved
                in the activities described above.
20
21                       FACTS SUPPORTING PROBABLE CAUSE
22
          7.    On June 25, 2020, at approximately 18:20 PST, Victor Alfonso TADEO
23
24 NAVARRO, ("TADEO NAVARRO"), a Lawfully Admitted Permanent Resident
25 (LAPR), applied for entry into the United States from Mexico through the Otay Mesa
26 Port of Entry (POE) Vehicle Lane 10. TADEO NAVARRO was the driver and sole

27 occupant of a 2017 Nissan Pathfinder ("The Vehicle") bearing California license
28 plates.
        Case 3:20-mj-02514-MDD Document 1 Filed 06/26/20 PageID.5 Page 5 of 10




1
        8.   A Canine Enforcement Officer (CEO) and his assigned Human

2 Detection/Narcotics Detection Dog (HD/NDD) were conducting pre-primary
3 operations when the HD/NDD alerted to a trained odor at the rear of the vehicle.
4          9.    A Customs and Border Protection Officer (CBPO) received two negative
 5 Customs Declarations from TADEO NAVARRO. TADEO NAVARRO stated he was
 6 crossing the border to go to Laguna Beach, California. A CBPO operating the Z-Portal
 7 X-Ray machine detected anomalies under the vehicle's 3rd Row Seats.
 8         10.   Further inspection of the vehicle resulted in the discovery of 25 packages
 9 concealed in the vehicle's left and right quarter panels and the 3 rd Row Seats, with a
lO total approximate weight of 32.8 kilograms (72.31 pounds). A sample of the
11 substance contained within the packages field tested positive for the characteristics of
12 cocaine.
13
         11.     During a post-Miranda Interview, TADEO NAVARRO denied knowledge
14
     that the narcotics were in the vehicle. TADEO NAVARRO stated that he was in Mexico
15
     for about two (2) hours, visiting his cousin and dropped off/picked up some "Things," but
16
     had no knowledge of any drugs in his vehicle and had no idea how drugs got in the
17
     vehicle. TADEO NAVARRO also stated that the vehicle was only out of his sight for
18
     about 30 minutes while he was picking things up. TADEO NAVARRO was arrested and
19
     charged with a violation of Title 21, United States Code, 952 and 960, importation of a
20
     controlled substance.
21
           12.   The Target Device was found in the Defendant's possession and was seized
22
     at the time of arrest. During the interview, Defendant was shown the Target Device and
23
24 identified the Target Device as belonging to him.
25        13. Based upon my experience and training, consultation with other law

26 enforcement officers experienced in narcotics trafficking investigations, and all the facts
27 and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
28 electronic mail (email) addresses, appointment dates, messages, pictures and other digital
   information are stored in the memory of the Target Device. In light of the above facts and
        Case 3:20-mj-02514-MDD Document 1 Filed 06/26/20 PageID.6 Page 6 of 10




 1 my experience and training, there is probable cause to believe that Defendant was using
 2 the Target Device to communicate with others to further the importation of illicit narcotics
 3 into the United States. Further, in my training and experience, narcotics traffickers may be
 4 involved in the planning and coordination of a drug smuggling event in the days and weeks
 5 prior to an event. Co-conspirators are also often unaware of a defendant's arrest and will
 6 continue to attempt to communicate with a defendant after their arrest to determine the
 7 whereabouts of the narcotics. Based on my training and experience, it is also not unusual
 8 for individuals, such as Defendant, to attempt to minimize the amount of time they were
 9 involved in their smuggling activities, and for the individuals to be involved for weeks and
10 months longer than they claim. Accordingly, I request permission to search the Target
11 Device for data beginning on May 26, 2020, up to and including June 26, 2020.
12                                      METHODOLOGY
13         14.    It is not possible to determine, merely by knowing the cellular telephone's
14 make, model and serial number, the nature and types of services to which the device is
15 subscribed and the nature of the data stored on the device. Cellular devices today can be
16 simple cellular telephones and text message devices, can include cameras, can serve as
17 personal digital assistants and have functions such as calendars and full address books and
18 can be mini-computers allowing for electronic mail services, web services and rudimentary
19 word processing. An increasing number of cellular service providers now allow for their
20 subscribers to access their device over the internet and remotely destroy all of the data
21 contained on the device. For that reason, the device may only be powered in a secure
22 environment or, if possible, started in "flight mode" which disables access to the network.
23 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
24 equivalents and store information in volatile memory within the device or in memory cards
25 inserted into the device. Current technology provides some solutions for acquiring some of
26 the data stored in some cellular telephone models using forensic hardware and software.
27 Even if some of the stored information on the device may be acquired forensically, not all
28 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
        Case 3:20-mj-02514-MDD Document 1 Filed 06/26/20 PageID.7 Page 7 of 10




 1 data acquisition or that have potentially relevant data stored that is not subject to such
 2 acquisition, the examiner must inspect the device manually and record the process and the
 3 results using digital photography. This process is time and labor intensive and may take
 4 weeks or longer.
 5         15.   Following the issuance of this warrant, I will collect the Target Device and

 6 subject it to analysis. All forensic analysis of the data contained within the telephone and
 7 its memory cards will employ search protocols directed exclusively to the identification
 8 and extraction of data within the scope of this warrant.
 9         16.   Based on the foregoing, identifying and extracting data subject to seizure

10 pursuant to this warrant may require a range of data analysis techniques, including manual
11 review, and, consequently, may take weeks or months. The personnel conducting the
12 identification and extraction of data will complete the analysis within ninety (90) days of
13 the date the warrant is signed, absent further application to this court.

14                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE

15         17.   Law enforcement has not previously attempted to obtain the evidence sought
l 6 by this warrant.
17                                        CONCLUSION
18         18.   Based on the facts and information set forth above, I submit there is probable
19 cause to believe that a search of the Target Device will yield evidence of Defendant's
20 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I
21 request that the Court issue a warrant authorizing law enforcement to search the item
22 described in Attachment A, and seize the items listed in Attachment B using the above-
23 described methodology.

24 \\
25 \\
26 \\
27 \\
28 \\
      Case 3:20-mj-02514-MDD Document 1 Filed 06/26/20 PageID.8 Page 8 of 10



 1 I swear the foregoing is true and correct to the best of my knowledge and belief.

 2
 3
 4
                                           Special Agent Robin Tannehill
 5
                                           Homeland Security Investigations
 6
 7
 8 Sworn and attested to under oath by telephone, in accordance with Federal Rule of
 9 Criminal Procedure 4.1 , this 26th day of June, 2020.

10
11
12
13 Honorable Mitchell D. Dembin
14 United States Magistrate Judge

15
16
17
18
19
20
21

22
23
24
25
26
27
28
  Case 3:20-mj-02514-MDD Document 1 Filed 06/26/20 PageID.9 Page 9 of 10




                               ATTACHMENT A

                        PROPERTY TO BE SEARCHED

The following property is to be searched:

                   Black i-Phone (MWK02LL/A)
                   Serial #F4HC1 W5JN72J
                   Seizure No. 2020250600074701-003
                   ("Target Device")

The Target Device is currently in the possession of Homeland Security
Investigations, located at 880 Front Street, San Diego, CA 92101.
 Case 3:20-mj-02514-MDD Document 1 Filed 06/26/20 PageID.10 Page 10 of 10




                                ATTACHMENT B

                              ITEMS TO BE SEIZED

       Authorization to search the cellular telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the cellular telephone for
evidence described below. The seizure and search of the cellular telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.
       The evidence to be seized from the cellular telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of May 26, 2020, up to and including June 26, 2020:

      a.     tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate the importation of controlled substances from Mexico into the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others
             involved in importation of Cocaine, or some other federally controlled
             substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation controlled substances from Mexico into the United States,
             such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access
             to, the Target Device; and/or

      f.     tending to place in context, identify the creator or recipient of, or
             establish the time of creation or receipt of communications, records, or
             data involved in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960
and 963.
